DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 32-34, and 36 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Lauryssen et al (US 2010/0191330 Al) which teaches a breast implant shaped for placement under the skin and over the breast mound of a female breast (a mammary prosthetic support 5 securable between the skin and the glandular structure of a human breast; abstract; Figure 3; paragraph 0065), the implant comprising an upper pole (Figure 3, item 63 "superior end" 63; paragraph 0058, lines 3-6), a lower pole (Figure 3, item 64 "inferior end"; paragraph 0058, lines 3-6), and an aperture for the nipple areola complex (NAC) (Figure 3, item 67 "aperture"; paragraph 0058, lines 6-11), wherein a ratio of the volume of the upper pole to the lower pole is less than 1 (Figure 3; since the superior end is smaller than the inferior end of the support 5, the ratio of the volume of the upper pole to the lower pole is less than 1; paragraph 0068, lines 3-6), and wherein the aperture is positioned on the implant to angulate the NAC, after implantation (Figures 2 and 17; paragraph 0069, lines 8-16), however, Lauryssen does not teach wherein said implant further comprises at least one guiding pillar incorporated into the implant and radially extending from the NAC to an outer edge of the implant.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774